Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
When reading the preamble in the context of the entire claim, the recitation “A method of scheduling matrix operations for processing” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, the limitation, “setting a number of active queues, said active queues determine a number of said plurality of work queues that may be active simultaneously” is not clear.  The phrasing, “said active queues determine a number of said plurality of work queues…” makes it seem like the active queues and plurality of work queues are separate components when it is understood from the specification that the active queues are some or a number of work queues.  Overall, the “setting” step of the claim is indefinite.
Referring to claim 1, the limitation, “setting whether pre-emption will be used or not” is ambiguous and vague.  Stating “will be used or not” gives no idea what it’s actually being used for.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: a gap between the “creating” and three “setting” steps and the “executing” step.  While it is understood that the claim is directed to a type of optimized scheduling, it is not clear in the claim how the “executing” step applies the “creating” and “setting” steps that are presumed to be used to create the scheduling.
Due to the vagueness and a lack of clear definiteness in the articles used in the claims, the claims have been treated on their merits as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0208521 A1 to Brenner et al (herein referred to as Brenner).
Referring to claim 1, Brenner discloses a method of scheduling operations (see Figures 1 and 4) for processing, said method comprising the stages of:      creating a plurality of work queues, each of said work queues comprising an ordered set of computational operations (Figure 1 depicts work queues labeled top, high, normal, and low priority);      setting priority values for each computational operation in the plurality of work queues (Figure 1 depicts work queues labeled top, high, normal, and low priority);      setting a number of active queues, said active queues determine a number of said plurality of work queues that may be active simultaneously (paragraph [0027-0030] describes which job from which queue is “active”);      setting whether pre-emption will be used or not (Figure 1, preempt setting 105); and      executing said computational operations from said work queues (Figure 4, steps 440/480).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112